Citation Nr: 1537884	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  05-15 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for residuals of fracture, right femur, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for scar, right thigh, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for service-connected arthritis of the right knee with shortening of the right lower extremity, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased disability rating for service-connected residuals of fracture, right ankle, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased disability rating for service-connected residuals of fractures of 3rd, 4th, and 5th metacarpals of the left hand, currently evaluated as 10 percent disabling.

6.  Whether an April 1977 rating decision was clearly and unmistakably erroneous in assigning a disability rating of 40 percent, but no higher, for service-connected residuals of fracture of right tibia and fibula, malunion, with limitation of motion right ankle, and shortening of the right lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran was scheduled to appear at the Nashville RO for a videoconference hearing before a Veterans Law Judge on May 20, 2015.  However, prior to that time, the Veteran withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).  See the Veteran's statement dated August 2010.

The issue of whether there was clear and unmistakable error in the April 1977 rating decision is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.

FINDING OF FACT

In August 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran filed an August 2010 statement in which he indicated his intent to withdraw "all conditions from my pending appeal, and cancel the hearing scheduled for 8/23/10."  The Veteran's statement was confirmed by a statement from his representative dated in August 2010.  Notably, the August 2010 hearing referenced by the Veteran was scheduled to be a personal hearing before a Veterans Law Judge as to the issues of entitlement to increased disability ratings for residuals of right femur fracture, scar of the right thigh, arthritis of the right knee with shortening of the right lower extremity, residuals of right ankle fracture, and residuals of fractures of the 3rd, 4th, and 5th metacarpals of the left hand.  These issues were appealed in May 2005.

In a brief dated in July 2015, the Veteran's representative argues that the August 2010 withdrawal was not specific as to which claims the Veteran intended to withdraw, and actually applied to the issues addressed in an August 2009 statement of the case.  The Veteran never perfected an appeal or requested a hearing as to the issues addressed in the August 2009 SOC (entitlement to increased disability ratings for arthritis of the thoracic spine, degenerative disc disease of the lumbar spine, and left Achilles tendonitis).  It is not likely or legally possible that the Veteran would attempt to withdraw an appeal that had not been perfected and he would not have canceled a hearing that he had not requested.  Rather, it is clear that, in the August 2010 statement, the Veteran intended to withdraw his claims currently on appeal (entitlement to increased disability ratings for residuals of right femur fracture, scar of the right thigh, arthritis of the right knee with shortening of the right lower extremity, residuals of right ankle fracture, and residuals of fractures of the 3rd, 4th, and 5th metacarpals of the left hand) and of course cancel the requested hearing for those claims.

The Veteran's representative also asserted that the Veteran subsequently filed a statement continuing his appeals.  See the Appellant's brief dated July 2015.  The May 2011 statement referenced by the Veteran's representative is actually a new increased rating claim, as well as a new service connection claim and a claim for consideration of housebound status.  

As such, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.






REMAND

In the July 2003 rating decision, the RO denied the Veteran's contentions of clear and unmistakable error in an April 1977 rating decision, which assigned a disability rating of 40 percent, but no higher, for service-connected residuals of fracture of right tibia and fibula, malunion, with limitation of motion right ankle, and shortening of the right lower extremity.  In July 2004, the Veteran expressed a timely notice of disagreement with that determination.  To date, however, no statement of the case has been furnished, and such should be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing whether an April 1977 rating decision was clearly and unmistakably erroneous in assigning a disability rating of 40 percent, but no higher, for service-connected residuals of fracture of right tibia and fibula, malunion, with limitation of motion right ankle, and shortening of the right lower extremity.  In connection therewith, the Veteran and his representative should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran perfects an appeal of this issue should this question be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


